Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on December 15, 2020, have been carefully considered.  No claims have been canceled; new claims 13-20 have been added.
Claims 1-20 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on July 26, 2019.

Withdrawn Rejections
	The following rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ claim amendments and persuasive traversing arguments:
	a. The 35 U.S.C. 112(b)/35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 2, 7, 11, and 12; 
	b. The 35 U.S.C. 103 rejection of claims 1-5 and 8 as being unpatentable over Machhammer et al. (U. S. Patent Publication No. 2003/0187299) in view of Lugmair et al. (U. S. Patent Publication No. 
	c. The 35 U.S.C. 103 rejection of claim 6 as being unpatentable over Machhammer et al. (U. S. Patent Publication No. 2003/0187299) in view of Lugmair et al. (U. S. Patent Publication No. 2008/0200716) and Komada et al. (U. S. Patent Publication No. 2003/0088118) as applied to claim 1, and further in view of further in view of Fukumoto et al. (WO 2008/152952);
	d. The 35 U.S.C. 103 rejection of claim 7 as being unpatentable over Machhammer et al. (U. S. Patent Publication No. 2003/0187299) in view of Lugmair et al. (U. S. Patent Publication No. 2008/0200716) and Komada et al. (U. S. Patent Publication No. 2003/0088118) as applied to claim 1, and further in view of Tu et al. (U. S. Patent No. 7,375,052); and
	e. The 35 U.S.C. 103 rejection of claims 10-12 as being unpatentable over Machhammer et al. (U. S. Patent Publication No. 2003/0187299).
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Daniel H. Beaty on March 24, 2021.
The application has been amended as follows: 
a. In line 3 of claim 16, after the phrase “also contains”, please insert –oxalic acid,--.
	Claim 16 has been amended to parallel claim 1, regarding the presence of oxalic acid in the mixture of starting compounds.
Response to Arguments
	As stated above, Applicants’ arguments traversing the rejections stated in the previous Office Action are persuasive, and have been withdrawn.  However, Machhammer et al. and Lugmair et al., as stated in the above-maintained rejection, are considered to read upon Applicants’ newly submitted claims 16 and 17.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In addition to Applicants’ convincing traversing arguments, the rejections stated in the previous Office Action are not tenable for the following reasons:

	2) Komada et al. teach hydrothermal treatment only with respect to preparation of one component in Patentees’ catalyst (said component having rutile structure, but not having Mo, V, Nb, or Te), and not with respect to the overall preparation of the catalyst (see paragraphs [0139]-[0143] of Komada et al.).
	3) Neither Fukumoto et al. nor Tu et al. cure the deficiencies of either Machhammer et al., Lugmair et al. or Komada et al., with respect to the provision of oxalic acid and of two chelating oxo ligands.
As stated above, the cited references of record do not teach or suggest the limitations of Applicants’ claims regarding the employment of oxalic acid and of two chelating oxo ligands, nor do these references teach or suggest the limitations of Applicants’ claims regarding the XRD of the mixed oxide material, as recited in claim 10.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        March 24, 2021